Exhibit 10.27

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of June
27, 2003 (the “Effective Date”) by and between Microtune, Inc., a Delaware
corporation (the “Company” or “Microtune”), and Douglas J. Bartek, an individual
(“Bartek” or the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Bartek is the Chief Executive Officer and President of the Company and
the Chairman of the Board of Directors of the Company (the “Board”);

 

WHEREAS, other than this Agreement, Bartek and the Company are parties to the
following, and only the following, agreements:

 

a. Employment Agreement, dated as of October 16, 2002 (the “Employment
Agreement”), a copy of which is attached as Exhibit A hereto;

 

b. Indemnification Agreement, dated as of June 9, 2000 (the “Indemnification
Agreement”), a copy of which is attached hereto as Exhibit B which the parties
agree to be valid, binding and enforceable agreement between them and the
provisions of which are not waived, modified or otherwise impaired by this
Agreement in any respect; and

 

c. Confidential Information and Invention Assignment Agreement (the “Invention
Agreement”), in the form attached hereto as Exhibit C which the parties agree to
be valid, binding and enforceable agreement between them;

 

WHEREAS, the Company has granted options to purchase shares of the Company’s
common stock (“Common Stock”) in favor of Bartek as follows:

 

a. options granted on June 1, 1999 to purchase up to 204,546 (as adjusted for
stock splits) shares of Common Stock at a price per share of $0.6875 per share
(as adjusted for stock splits), of which rights to purchase up to 154,546 (as
adjusted for stock splits) shares are fully vested as of the date hereof (the
“06/99 Grant”);

 

b. options granted on January 11, 2000 to purchase up to 237,922 (as adjusted
for stock splits) shares of Common Stock at a price per share of $0.875 per
share (as adjusted for stock splits), of which rights to purchase 92,740 (as
adjusted for stock splits) shares are fully vested as of the date hereof (the
“First 01/00 Grant”);

 

c. options granted on January 11, 2000 to purchase up to 740,480 (as adjusted
for stock splits) shares of Common Stock at a price per share of $0.875 per
share (as



--------------------------------------------------------------------------------

adjusted for stock splits), of which rights to purchase 576,191 (as adjusted for
stock splits) shares are fully vested as of the date hereof (the “Second 01/00
Grant”);

 

d. options granted on January 11, 2000 to purchase up to 21,598 (as adjusted for
stock splits) shares of Common Stock at a price per share of $0.875 per share
(as adjusted for stock splits), of which rights to purchase 14,399 (as adjusted
for stock splits) shares are fully vested as of the date hereof (the “Third
01/00 Grant”);

 

e. options granted on March 7, 2001 to purchase up to 23,924 shares of Common
Stock at a price per share of $7.75 per share, of which rights to purchase 0
shares are fully vested as of the date hereof (the “First 07/01 Grant”);

 

f. options granted on March 7, 2001 to purchase up to 76,076 shares of Common
Stock at a price per share of $7.75 per share, of which rights to purchase 0
shares are fully vested as of the date hereof (the “Second 07/01 Grant”);

 

g. options granted on March 7, 2001 to purchase up to 56,200 shares of Common
Stock at a price per share of $7.75 per share, of which rights to purchase
56,200 shares are fully vested as of the date hereof (the “Third 07/01 Grant”);

 

h. options granted on October 2, 2001 to purchase up to 75,000 shares of Common
Stock at a price per share of $10.21 per share, of which rights to purchase
75,000 shares are fully vested as of the date hereof (the “10/01 Grant”);

 

i. options granted on August 7, 2002 to purchase up to 30 shares of Common Stock
at a price per share of $3.17 per share, of which rights to purchase 30 shares
are fully vested as of the date hereof (the “First 08/02 Grant”);

 

j. options granted on August 7, 2002 to purchase up to 19,970 shares of Common
Stock at a price per share of $3.17 per share, of which rights to purchase
13,304 shares are fully vested as of the date hereof (the “Second 08/02 Grant”);

 

and together with the 06/99 Grant, the First 01/00 Grant, the Second 01/00
Grant, the Third 01/00 Grant, the First 07/01 Grant, the Second 07/01 Grant, the
Third 07/01 Grant, the 10/01 Grant, and the First 08/02 Grant and the Second
08/02 Grant, the “Option Grants”); and

 

WHEREAS, Bartek understands that Texas is an at-will employment state, that his
employment at Microtune is terminated as of the Effective Date and that he is
not entitled to receive any severance, salary, compensation, or fringe benefits
after such termination except as provided in this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the adequacy and sufficiency which is hereby
acknowledged, it is hereby agreed by and between the parties as follows:

 

1. Recitals; Resignation; Agreements.

 

2



--------------------------------------------------------------------------------

1.1 The parties agree that the foregoing recitals are true and accurate as of
the first date written above, and that Executive does not occupy any offices or
have rights to acquire, directly or indirectly, any capital stock or options to
purchase capital stock of the Company except as set forth in such recitals and
as modified by this Agreement.

 

1.2 Executive hereby resigns all positions as a director and an officer of the
Company effective as of the Effective Date and covenants never to seek to be
appointed or nominated as a director of the Company.

 

1.3 Executive hereby resigns all positions as a director and/or an officer or
other representative of any and all subsidiaries, whether direct or indirect,
and affiliates of the Company effective as of the Effective Date and covenants
never to seek to be appointed or nominated as a director of any such affiliate
or subsidiary.

 

1.4 Executive covenants to remove any and all personal items from Microtune
offices and facilities and return any and all Microtune property to Microtune on
the Effective Date under supervision by Microtune’s Vice President of Human
Resources or his designee, and covenants not to return to any such premises
except upon written invitation of an executive officer of Microtune and with an
escort approved by Microtune’s Vice President of Human Resources or his
designee.

 

1.5 Microtune agrees to sell Bartek the laptop computer, docking station,
monitor, printer and personal digital assistant provided to Bartek by Microtune
for $350; provided, however, Microtune shall have the right to retain a copy of
any and all information stored on any such device as of the Effective Date; any
additional copies required by Microtune shall be obtained as soon as practicable
after the Effective Date.

 

1.6 Microtune agrees to provide Bartek as soon as practicable after the
Effective Date copies of any and all exhibits admitted at trial and previously
requested by Bartek and received by Microtune from intellectual property
litigation counsel in connection with Microtune v. Broadcom, filed in the United
States District Court for the Eastern District of Texas, Sherman Division, Civil
Action No. 4:01-CV-023.

 

1.7 The parties agree that to the extent the terms of this Agreement conflict
with any terms of the Employment Agreement, the terms of this Agreement shall
supersede and govern the terms of the Employment Agreement.

 

1.8 Microtune agrees to pay up to $20,000 to Haynes and Boone L.L.P. on Bartek’s
behalf in connection with services rendered by that firm in connection with this
Agreement.

 

2. Payments to and on behalf of Executive.

 

3



--------------------------------------------------------------------------------

2.1 Payments. The Company hereby agrees to pay to Executive or to others on
Executive’s behalf the following:

 

(a) $427,500 to Executive subject to withholdings in accordance with the
Company’s policies and applicable law due and payable upon execution of this
Agreement by Bartek and Microtune;

 

(b) $32,155.20 to Executive for accrued, but unused, vacation time as of the
date hereof due and payable upon execution of this Agreement by Bartek and
Microtune;

 

(c) $47,500 to be paid to The Fellowship of Frisco Church on behalf of
Executive, which payment is due and payable upon execution of this Agreement by
Bartek and Microtune;

 

(d) Up to $2500 to Executive which represents all unpaid expenses due from
Microtune to Bartek, which amount is due and payable upon execution of this
Agreement by Bartek and Microtune; and

 

(e) $1,557 to Executive in lieu of any and all insurance and similar benefits
regarding insurance or disability that Bartek might have been entitled to had
his employment continued until the second anniversary hereof, which amount is
due and payable upon execution of this Agreement by Bartek and Microtune.

 

2.2 Insurance Continuation. Microtune will continue to provide Bartek and his
family with medical and dental insurance as provided to all Microtune employees
generally (“current coverage”) for two years from Bartek’s resignation date of
June 25, 2005; provided, however, no life insurance or disability insurance or
similar benefits shall be continued. Upon the end of this two year period,
Bartek will be eligible for continued medical, dental, and vision benefits
through the Consolidated Omnibus Benefits Reconciliation Act (COBRA), if Bartek
makes a timely election and payment for such benefits. Benefit continuation
information through COBRA and an election form will be sent to Bartek upon his
qualification date.

 

2.3 Vesting of Stock and Options; Continued Service. Vesting of Executive’s
rights to purchase shares of Common Stock under the Option Grants shall be
accelerated on the Effective Date to such an extent and as if Executive
continued to provide service to the Company through and including January 31,
2005. Under no circumstances shall additional acceleration be provided with
respect to such Option Grants. All options to purchase Common Stock vesting on
or after February 1, 2005 other than those accelerated pursuant to the foregoing
shall be terminated as of the Effective Date.

 

2.4 Access. Each of Microtune and Bartek agree that each will have access to
documents related to any dispute or litigation arising from or related to
Bartek’s affiliation with Microtune; provided, however, such access shall be
through and conducted by the parties respective counsel, and shall be structured
in a way to best preserve and protect any confidentiality agreements and all
applicable privileges. Notwithstanding anything to the contrary herein, access
of Bartek’s counsel to information in any written report of John M. Fedders,
Special Counsel to the Company’s Audit Committee, shall be limited to
information

 

4



--------------------------------------------------------------------------------

provided by Mr. Fedders in such content and form as the Company’s counsel, Baker
Botts L.L.P. shall deem appropriate to protect the integrity of Mr. Fedders’
investigation, facts developed in such investigation regarding persons other
than Bartek and the Company’s claims of confidentiality and privilege with
respect to such report. Notwithstanding the foregoing, no such access will be
provided in the event a dispute or litigation ensues which Bartek and Microtune
are adverse.

 

3. Disclosure of Agreement.

 

3.1 Neither Bartek nor his attorneys, agents, heirs or assigns, shall disclose
to any person the facts surrounding this Agreement, or any of the terms of this
Agreement. The only exceptions to this confidentiality provision are that Bartek
may, if necessary, disclose the fact of this Agreement or its terms to their
respective attorneys, within the scope of the attorney-client privilege, to
physicians or psychiatrists, within the scope of the physician-patient or
psychotherapist-patient privilege, to a spouse within the scope of the marital
privilege, or as needed to comply with judicial or Securities and Exchange
Commission disclosure requirements. In addition, Bartek may make such disclosure
as is necessary to his tax attorneys and accountants for the purposes of taking
tax positions and preparing tax returns. Bartek agrees that the court will
interpret these exceptions narrowly, in each instance, and in favor of
preserving the complete confidentiality of this Agreement. Executive and/or his
attorneys may also disclose the nature and details of his continuing obligations
to the Company created or memorialized by this Agreement, including, without
limitation, the Non-Compete/Non-Solicitation provisions, in connection with any
future business endeavors by Executive, including, without limitation, any
efforts by Executive to obtain future employment.

 

3.2 Nothing in this Section 3 is intended to preclude Executive or his
attorneys, accountants or representatives from disclosing information in
response to a subpoena duly issued by a court of law, an arbitrator, a tax
investigation or a government agency having jurisdiction or power to compel such
disclosure.

 

3.3 In the event that this Agreement is publicly filed as part of a document
filed by Microtune under the Securities and Exchange Act of 1934, this Section 3
shall not survive.

 

4. Non-Compete/Non-Solicitation; Agreement to Cooperate. In consideration of the
compensation provided and prior consideration, the receipt and sufficiency of
which is acknowledged, the obligations of Executive under Section 4 of the
Employment Agreement are confirmed, ratified and acknowledged by Executive as
valid and binding obligations enforceable against him except that such
obligations shall be in effect for a period of two and one-half (2.5) years
following the Effective Date rather than the three (3) year period recited in
the Employment Agreement. Executive further acknowledges and agrees his
non-compete/non-solicit restriction are reasonable in scope and duration and are
ancillary to otherwise enforceable agreements between Bartek and Microtune under
the Employment Agreement. Executive also acknowledges and agrees that such
obligations will not preclude Executive from becoming gainfully employed
following termination of employment with Company.

 

Executive agrees that until two and one-half (2.5) years after the Effective
Date he will

 

5



--------------------------------------------------------------------------------

perform all acts deemed necessary or desirable by Company to permit and assist
Company, at Company’s expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in all information applicable
to the business of the Company (the “Proprietary Information and Innovations”)
assigned or licensed to, or whose rights are irrevocably waived and shall not be
asserted against, Company under the Invention Agreement, a copy of which is
attached hereto as Exhibit C. Executive acknowledges that the Inventions
Agreement was executed and delivered by Employee to the Company contemporaneous
with the commencement of his employment with the Company, and that the
Inventions Agreement embodies valid and binding obligations enforceable against
Executive which survive the termination of his employment with the Company. Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation (i) in the filing, prosecution, registration, and memorialization
of assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Proprietary Information or
Innovations.

 

5. Nondisparagement. Each party agrees that it will not make any statements,
written or verbal, or cause, participate or encourage others to make any
statements, written or verbal, that defame, disparage or in any way criticize
the personal or business reputation, practices or conduct of the other. For the
purpose of this Section 5 only, Company shall include Microtune, its officers
and directors. Notwithstanding the foregoing, nothing in this Agreement shall
limit any written or oral reports of John M. Fedders, Special Counsel to the
Company’s Audit Committee, in any report he makes in connection with his ongoing
inquiry or any description of such reports included in any document or other
report filed by the Company with the Securities and Exchange Commission or any
related press release of the Company.

 

6. Release of the Company.

 

6.1 The Executive hereby releases, acquits and discharges the Company and each
of its subsidiaries, affiliates, all divisions, officers, directors,
stockholders and affiliates thereof, agents, representatives, employees,
consultants, independent contractors, attorneys, advisors, successors and
assigns (including, without limitation, any investment partnership or
corporation, its officers, directors, partners, members, employees, agents or
representatives) of the Company, jointly and severally, from any and all claims,
demands and/or causes of action arising out of his employment by the Company, or
the termination thereof, that he has as of the date he signs this Agreement
(including, but not limited to, any claims, demands and/or causes of action
under any employment agreement, stock option agreement(s) or any prior such
agreements; under any federal, state or local laws, regulations, rules or
ordinances, including, but not limited to, any claims under the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Civil Rights Acts of 1964 and 1992, as
amended, Employee Retirement Income Security Act, as amended, the Fair Labor
Standards Act, as amended; any tort or contract claims; any workers compensation
or disability claims). Notwithstanding anything to the contrary herein, this
release shall not apply to the obligations set forth in this Agreement or the
Indemnification Agreement or other indemnification provisions under the
Company’s organizational documents or under Delaware law. The Executive
expressly acknowledges that certain of the benefits being offered to him in

 

6



--------------------------------------------------------------------------------

this Agreement constitute consideration for the foregoing release that is in
addition to anything of value to which he is already entitled from the Company
and its affiliates.

 

6.2 Executive acknowledges that he may discover facts or law different from, or
in addition to, the facts or law that he knows or believes to be true with
respect to the claims released in this Agreement and agrees, nonetheless, that
this Agreement and the releases contained in it shall be and remain effective in
all respects, notwithstanding such different or additional facts or the
discovery of them.

 

6.3 Executive declares and represents that he is executing this Agreement with
the full advice from his legal counsel; that he intends that this Agreement
shall be complete and shall not be subject to any claim of mistake; that the
releases herein express a full and complete release of all claims arising out of
his employment by the Company, or the termination thereof, as of the date first
written above; and, regardless of the adequacy or inadequacy of the
consideration, he intends the release herein to be final and complete.

 

7. No Admissions. By entering into this Agreement, the Company and Executive
expressly deny that they engaged in, or are now engaging in, any unlawful
conduct.

 

8. Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

9. General Provisions.

 

9.1 Each of Microtune and Executive acknowledges that this Agreement has been
freely executed and entered into without duress or any imbalance in bargaining
position, and in determining to execute and enter into this Agreement, and each
has had the opportunity to obtain the advice of independent legal counsel of his
own selection.

 

9.2 This Agreement has been reviewed by the parties hereto and their respective
attorneys, if any, and the parties have had a full opportunity to negotiate the
contents hereof. The parties hereto expressly waive any common law or statutory
rule of construction that ambiguities should be construed against the drafter of
this Agreement.

 

9.3 Any and all notices and other communications that are required or permitted
to be given pursuant to this Agreement shall be in writing and shall be deemed
to have been duly given if hand-delivered or if mailed, postage prepaid, by
registered or certified return receipt mail, to the respective parties as
follows:

 

If to Executive:

 

Douglas J. Bartek

5211 Spanish Oaks Dr.

Frisco, Texas 75034

If to the Company:

 

Microtune, Inc.

2201 10th Street

Plano, Texas 75074

 

7



--------------------------------------------------------------------------------

    Attn: General Counsel

with a copy to:

  Baker Botts L.L.P.     1600 San Jacinto Center     Austin, Texas 78701    
Attn: P. Steven Hacker

 

or to such other addresses or to the attention of such other persons as any such
party may direct by written notice delivered to the other party pursuant to the
provisions of this section and shall be effective upon receipt.

 

9.4 No waiver by any party hereto of any breach of this Agreement by any other
party shall operate or be construed as a waiver of any other or subsequent
breach. No waiver by any party hereto of any breach of this Agreement by any
other party hereto shall be effective unless it is in writing and signed by the
party claimed to have waived such breach.

 

9.5 This Agreement may be amended only by a written instrument executed by the
parties hereto.

 

9.6 The paragraph headings used in this Agreement are for the convenience of the
parties hereto and shall not affect the interpretation or construction of any of
the provisions hereof.

 

9.7 Should any court of competent jurisdiction or arbitrator provided for herein
determine that any term or provision of this Agreement is unenforceable, such
term or provision shall be deemed to be deleted as though it had never been a
part of this Agreement, and the validity, legality and enforceability of the
remaining terms and provisions shall not be in any way affected or imperiled
thereby.

 

9.8 This Agreement may be signed in counterparts by the parties and facsimile
signatures may be utilized in order to expedite the execution of the same.

 

9.9 This Agreement shall be construed in accordance with the laws of the State
of Texas as if negotiated, executed and performed entirely in the State of Texas
by Texas residents. This Agreement shall not be construed against the party
preparing it but shall be construed as if all parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party.

 

10. Dispute Resolution.

 

10.1 The parties desire that any controversy or claim arising out of or related
to this Agreement or the formation of this Agreement will be resolved in an
expeditious and efficient manner exclusively in accordance with this dispute
resolution procedure. A dispute under this clause shall be initiated by
delivering written notice to the other party briefly stating the nature of the
dispute and requesting resolution. Except as otherwise specified, the prevailing
party shall have its reasonable attorney fees paid by the non-prevailing party.

 

8



--------------------------------------------------------------------------------

10.2 The parties agree that before initiation of any legal or arbitration
proceeding with respect to any issue arising out of the transactions
contemplated by the Agreement, they shall cause their respective representatives
to attempt to resolve in good faith all disputes between the parties. The
parties agree that they will cause, in the case of Executive, Douglas J. Bartek
or his successor-in interest, and, in the case of the Company, the then duly
appointed President of the Company or his or her designee, to meet in person in
Dallas, Texas, to attempt in good faith to resolve such dispute within fifteen
business days of notification of such dispute. In the event that the
representatives are unable to resolve such a dispute, the aggrieved party must
refer the dispute to mediation under paragraph 10.3.

 

10.3 In the event any dispute is not resolved by a meeting of the parties, the
dispute shall be referred to non-binding mediation. The mediation shall occur
within twenty (20) days of the meeting of the parties. Mediation fees shall be
split equally among the parties. The mediator shall be selected by agreement of
the parties or, in the event of no agreement, shall be designated by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”). The mediation shall be
attended by the parties’ representatives designated pursuant to paragraph 10.2
and, if desired, the parties’ attorneys.

 

10.4 In the event a dispute is not resolved by mediation pursuant to Section
10.3, the aggrieved party shall refer the dispute to binding arbitration. The
arbitration shall be governed by the procedures set forth below. The arbitrator
shall give written notice to the parties of the arbitrator’s determination,
which shall be conclusive on the parties. The parties agree to act in compliance
with the arbitrator’s determination, and judgment upon the same may be entered
by any court of competent jurisdiction.

 

10.5 Within thirty (30) days of referral of a dispute to arbitration, a single
arbitrator will be selected by agreement of the parties or, in the event of no
agreement, shall be designated by JAMS. Unless agreed otherwise by the parties,
the arbitrator shall be retired judge with arbitration experience.

 

10.6 The parties agree to submit discovery plans to the arbitrator within
fifteen (15) days following the date that the arbitrator accepts his appointment
to this matter. The discovery plan will describe all discovery contemplated. The
arbitrator will schedule a meeting of counsel to occur within fifteen (15) days
of his receipt of the discovery plans, at which time the arbitrator will issue a
written order scheduling dates for all depositions and completion dates for all
additional discovery. The written discovery plan may only be modified by a
written order from the arbitrator.

 

10.7 The arbitration hearing shall take place in Dallas, Texas within ninety
(90) days of the arbitrator’s acceptance of his appointment. The hearing is not
to exceed two (2) days. Introduction of evidence and testimony at the hearing
will be subject to the Federal Rules of Civil Procedure. Each party is entitled
to be heard, to present material evidence and testimony, and to cross-examine
witnesses appearing at the hearing.

 

9



--------------------------------------------------------------------------------

10.8 Notwithstanding anything to the contrary herein, each party agrees and
acknowledges that the other may seek injunction relief, such as a temporary
restraining order, at any time to seek enforcement of Executive’s obligations
under this Agreement.

 

10.9 This Agreement shall be binding upon the Company and its successors and
assigns.

 

EXECUTIVE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE IF EXECUTIVE REVOKES THE AGREEMENT PRIOR TO EXPIRATION OF SUCH 7-DAY
PERIOD. EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION DESCRIBED IN SECTION
2. EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT HE HAS NOT RELIED UPON ANY
STATEMENT OR PROMISE TO INDUCE HIM TO EXECUTE AND DELIVER THIS AGREEMENT OTHER
THAN SET FORTH HEREIN.

 

[Signature Page Follows]

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Company:

 

MICROTUNE, INC.

By:

 

/s/    MARC UNDERWOOD      

--------------------------------------------------------------------------------

   

Marc Underwood

Vice President of Human Resources

Executive:

By:

 

/s/    DOUGLAS J. BARTEK            

--------------------------------------------------------------------------------

    Douglas J. Bartek

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT B

 

Indemnification Agreement

 

3



--------------------------------------------------------------------------------

EXHIBIT C

 

Invention Agreement

 

4